



Exhibit 10.318
  


LCI INDUSTRIES
GRANTOR TRUST AGREEMENT




This Grantor Trust Agreement (the “Trust Agreement”) is made this 20th day of
December, 2016 and effective the 15th day of January, 2017 by and between LCI
INDUSTRIES (“the Company”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (“the
Trustee”).




Recitals






(a)
WHEREAS, the Company has adopted the nonqualified deferred compensation Plans
and Agreements (the “Arrangements”) listed in Attachment A to this Trust
Agreement;



(b)
WHEREAS, the Company has incurred or expects to incur liability under the terms
of such Arrangements with respect to the individuals participating in such
Arrangements (the “Participants and Beneficiaries”);



(c)
WHEREAS, the Company hereby establishes a Trust (the “Trust”) and shall
contribute to the Trust assets that shall be held therein, subject to the claims
of the Company’s creditors in the event of the Company’s Insolvency, as herein
defined, until paid to Participants and their Beneficiaries in such manner and
at such times as specified in the Arrangements and in this Trust Agreement;



(d)
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Arrangements as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); and



(e)
WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide itself with a source of funds (the “Fund”) to assist it in satisfying
its liabilities under the Arrangements.



NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:







--------------------------------------------------------------------------------





Section 1.    Establishment of the Trust


(a)
The Trust is intended to be a Grantor Trust, of which the Company is the
Grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be construed accordingly.



(b)
The Company shall be considered a Grantor for the purposes of the Trust.



(c)
Subject to Section 1(h), the Trust hereby established is irrevocable.



(d)
The Company hereby deposits with the Trustee in the Trust one-thousand dollars
and zero cents ($1,000.00) (“Initial Contribution”) which shall become the
principal of the Trust to be held, administered and disposed of by the Trustee
as provided in this Trust Agreement.



(e)
The principal of the Trust and any earnings thereon shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth.
Participants and their Beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Arrangements and this Trust Agreement shall be unsecured contractual
rights of Participants and their Beneficiaries against the Company. Any assets
held by the Trust will be subject to the claims of the general creditors of the
Company under federal and state law in the event the Company is Insolvent, as
defined in Section 3(a) herein.



(f)
The Company, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property acceptable to the Trustee in the
Trust to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. Prior to a Change in Control,
neither the Trustee nor any Participant or Beneficiary shall have any right to
compel additional deposits.



(g)
In addition to the Initial Contribution, the Company shall make such other
contributions as shall from time to time be authorized by due corporate action.
Any such contributions made by the Company may be in cash, by letter of credit
or, prior to the date as of which a Change in Control occurs, in such property
(including, without limitation, securities issued by the Company) as the Company
may determine. The Company shall keep accurate books and records with respect to
the interest of each Participant in any Arrangement and shall provide copies of
such books and records to the Trustee at any time as the Trustee shall request.
Upon a Potential Change in Control, as defined herein, the Company shall, as
soon as possible, but in no event longer than thirty (30) days following the
occurrence of a Potential Change in Control, make a contribution to the Trust in
an amount that is sufficient (taking into account the Trust assets, if any,
resulting from prior contributions) to fund the Trust in an amount equal to no
less than 100% but no more than 120% of the Required Funding plus an amount
equal to the Expense Reserve. The Required Funding shall be equal to the amount
necessary to pay each Participant or Beneficiary the benefits to which
Participants or their Beneficiaries would be entitled pursuant to the terms of
the Arrangements as of the date of the Potential Change in Control or Change in
Control as of which the Required Funding is being calculated. The Expense
Reserve shall be equal to the lesser of: 1) the estimated trustee and
recordkeeper expenses and fees for one year or 2) seventy-five thousand dollars
($75,000). Annually, the Company shall recalculate the Required Funding and
Expense Reserve as of December 31 of the preceding year and, if the assets of
the trust are less than the sum of the Required Funding and Expense Reserve, the
Company shall






--------------------------------------------------------------------------------





make a contribution to the Trust in an amount equal to no less than 100% but no
more than 120% of the Required Funding plus an amount equal to the Expense
Reserve.
    
(h)
In the event a Change in Control, as defined herein, does not occur within two
years of a Potential Change in Control, the Company shall have the right to
recover any amounts contributed to and remaining on hand in the Trust pursuant
to a payment made upon the occurrence of a Potential Change in Control in
accordance with Section 1(g).



(i)
Upon a Change in Control, the Company shall, as soon as possible, but in no
event longer than thirty (30) days following the occurrence of a Change in
Control, make an irrevocable contribution to the Trust in an amount that is
sufficient (taking into account the Trust assets, if any, resulting from prior
contributions) to fund the Trust in an amount equal to no less than 100% but no
more than 120% of the Required Funding as of the date on which the Change in
Control occurred. The Company shall also fund an Expense Reserve for the
Trustee, which shall be equal to the lesser of: 1) the estimated trustee and
record-keeper expenses and fees for one year or 2) seventy-five thousand dollars
($75,000). Annually, the Company shall recalculate the Required Funding and
Expense Reserve as of December 31 of the preceding year and, if the assets of
the trust are less than the sum of the Required Funding and Expense Reserve, the
Company shall make a contribution to the Trust in an amount equal to no less
than 100% but no more than 120% of the Required Funding plus an amount equal to
the Expense Reserve.



Section 2.
Payments to Participants and Their Beneficiaries



(a)
Prior to a Change in Control, distributions from the Trust shall be made by the
Trustee to Participants and Beneficiaries at the direction of the Company. Prior
to a Change in Control, the entitlement of a Participant or his or her
Beneficiaries to benefits under the Arrangements shall be determined by the
Company under the Arrangements, and any claim for such benefits shall be
considered and reviewed under the procedures set out in the Arrangements.



(b)
The Company may make payment of benefits directly to Participants or their
Beneficiaries as they become due under the terms of the Arrangements. The
Company shall notify the Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to Participants or their
Beneficiaries. Before a Potential Change in Control or Change in Control, the
Company may direct the Trustee in writing to reimburse the Company from the
Trust assets for amounts paid directly to the Participants or their
Beneficiaries by the Company. The Trustee shall reimburse the Company for such
payments promptly after receipt by the Trustee of satisfactory evidence that the
Company has made the direct payments. No such reimbursement shall be allowed
upon or during a Potential Change in Control or after Change in Control that
would result in Trust assets equaling less than 100% of the Required Funding and
Expense Reserve.



In addition, if the principal of the Trust and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Arrangements, the Company shall make the balance of each such payment as it
falls due in accordance with the Arrangements. The Trustee shall notify the
Company where principal and earnings are not sufficient. Nothing in this Trust
Agreement shall relieve the Company of its liabilities to pay benefits due under
the Arrangements except to the extent such liabilities are met by application of
assets of the Trust.


(c)
The Company shall deliver to the Trustee a schedule of benefits, to include
state and federal tax withholding guidelines, due under the Arrangements on an
annual basis. Immediately after a Potential






--------------------------------------------------------------------------------





Change in Control and before a Change in Control, the Company shall deliver to
the Trustee an updated schedule of benefits due under the Arrangements. After a
Change in Control, the Trustee shall pay benefits due in accordance with such
schedule. After a Change in Control, the Company shall continue to make the
determination of benefits due to Participants or their Beneficiaries and shall
provide the Trustee with an updated schedule, to include state and federal tax
withholding guidelines, of benefits due; provided however, a Participant or
their Beneficiaries may make application to the Trustee for an independent
decision as to the amount or form of their benefits due under the Arrangements.
In making any determination required or permitted to be made by the Trustee
under this Section, the Trustee shall, in each such case, reach its own
independent determination, in its absolute and sole discretion, as to the amount
or form of the Participant’s or Beneficiary’s payment hereunder. In making its
determination, the Trustee may consult with and make such inquiries of such
persons, including the Participant or Beneficiary, the Company, legal counsel,
actuaries or other persons, as the Trustee may reasonably deem necessary. Any
reasonable costs incurred by the Trustee in arriving at its determination shall
be reimbursed by the Company and, to the extent not paid by the Company within a
reasonable time, shall be charged to the Trust. The Company waives any right to
contest any amount paid over by the Trustee hereunder pursuant to a good faith
determination made by the Trustee notwithstanding any claim by or on behalf of
the Company (absent a manifest abuse of discretion by the Trustee) that such
payments should not be made.


(d)
The Trustee agrees that it will not itself institute any action at law or at
equity, whether in the nature of an accounting, interpleading action, request
for a declaratory judgment or otherwise, requesting a court or administrative or
quasi-judicial body to make the determination required to be made by the Trustee
under this Section 2 in the place and stead of the Trustee. The Trustee may
(and, if necessary or appropriate, shall) institute an action to collect a
contribution due the Trust following a Change in Control or in the event that
the Trust should ever experience a short-fall in the amount of assets necessary
to make payments pursuant to the terms of the Arrangements.



Section 3.
Trustee Responsibility Regarding Payments

To The Trust Beneficiary When the Company Is Insolvent


(a)
The Trustee shall cease payment of benefits to Participants and their
Beneficiaries if the Company is Insolvent. The Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.



(b)
At all times during the continuance of this Trust, the principal and income of
the Trust shall be subject to claims of general creditors of the Company under
federal and state law as set forth below.



(1)    The Board of Directors or an “executive officer” as defined in Rule
16a-1(f) and an “executive officer” in Rule 3b-7, both under the Securities
Exchange Act of 1934 (the “Exchange Act”) of the Company (the “Executive
Officer”) shall have the duty to inform the Trustee in writing that the Company
is Insolvent. If a person claiming to be a creditor of the Company alleges in
writing to the Trustee that the Company has become Insolvent, the Trustee shall
determine whether the Company is Insolvent and, pending such determination, the
Trustee shall discontinue payment of benefits to Participants or their
Beneficiaries.


(2)    Unless the Trustee has actual knowledge that the Company is Insolvent, or
has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may





--------------------------------------------------------------------------------





in all events rely on such evidence concerning the Company's solvency as may be
furnished to the Trustee and that provides the Trustee with a reasonable basis
for making a determination concerning the Company's solvency.


(3)    If at any time the Trustee has determined that the Company is Insolvent,
the Trustee shall discontinue payments to Participants or their Beneficiaries
and shall hold the assets of the Trust for the benefit of the Company's general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of Participants or their Beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Arrangements or
otherwise.


(4)    The Trustee shall resume the payment of benefits to Participants or their
Beneficiaries in accordance with Section 2 of this Trust Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).


(c)
Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or their Beneficiaries under the terms of the Arrangements for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their Beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.



Section 4.
Payments When a Short-Fall of the Trust Assets Occurs



(a)
If there are not sufficient assets for the payment of current and expected
future benefits pursuant to Section 2 or Section 3(c) hereof and the Company
does not otherwise make such payments within a reasonable time after demand from
the Trustee, the Trustee shall allocate the Trust assets among the Participants
or their Beneficiaries in the following order of priority:

    
(1)
vested Participants (regardless of whether they are actively employed) and their
Beneficiaries; and



(2)
non-vested Participants (regardless of whether they are actively employed) and
their Beneficiaries

    
(b)
Within each category, assets shall be allocated pro-rata with respect to the
total present value of benefits expected for each Participant or Beneficiary
within the category, and payments to each Participant or Beneficiary shall be
made to the extent of the assets allocated to each Participant or Beneficiary.



(c)
Upon receipt of a contribution from the Company necessary to make up for a
short-fall in the payments due, the Trustee shall resume payments to all the
Participants and Beneficiaries under the Arrangements. Following a Change in
Control, the Trustee shall have the right and duty to compel a contribution to
the Trust from the Company to make-up for any short-fall.



Section 5.    Payments to the Company


(a)
Except as provided in Section 1(h), Section 2(b), Section 3, Section 5(b), and
Section 8(a) hereof, the Company shall have no right or power to direct the
Trustee to return to the Company or to divert






--------------------------------------------------------------------------------





to others any of the Trust assets before all payment of benefits have been made
to Participants and their Beneficiaries pursuant to the terms of the
Arrangements.


(b)
In the event that the Company, prior to a Change in Control, or the Trustee in
its sole and absolute discretion, after a Change in Control, determines that the
Trust assets exceed one-hundred twenty percent (120%) of the Required Funding
plus an amount equal to two times the Expense Reserve, the Trustee, at the
written direction of the Company shall distribute to the Company such excess
portion of Trust assets.



Section 6.    Investment Authority


(a)
Prior to a Change in Control, the Company shall have the right, subject to this
Section, to direct the Trustee with respect to investments.



(1)    The Company may direct the Trustee to segregate all or a portion of the
Fund in a separate investment account or accounts and may appoint one or more
investment managers and/or an investment committee established by the Company to
direct the investment and reinvestment of each such investment account or
accounts. In such event, the Company shall notify the Trustee of the appointment
of each such investment manager and/or investment committee. No such investment
manager shall be related, directly or indirectly, to the Company, but members of
the investment committee may be employees of the Company.


(2)    Thereafter, until a Change in Control, the Trustee shall make every sale
or investment with respect to such investment account as directed in writing by
the investment manager or investment committee. It shall be the duty of the
Trustee to act strictly in accordance with each direction. The Trustee shall be
under no duty to question any such direction of the investment manager or
investment committee, to review any securities or other property held in such
investment account or accounts acquired by it pursuant to such directions or to
make any recommendations to the investment managers or investment committee with
respect to such securities or other property.


(3)    Notwithstanding the foregoing, the Trustee, without obtaining prior
approval or direction from an investment manager or investment committee, shall
invest cash balances held by it from time to time in short term cash equivalents
including, but not limited to, through the medium of any short term fund
established and maintained by the Trustee subject to the instrument establishing
such Fund, U.S. Treasury Bills, commercial paper (including such forms of
commercial paper as may be available through the Trustee’s Trust Department),
certificates of deposit (including certificates issued by the Trustee in its
separate corporate capacity), and similar type securities, with a maturity not
to exceed one year; and, furthermore, sell such short term investments as may be
necessary to carry out the instructions of an investment manager or investment
committee regarding more permanent type investment and directed distributions.


(4)    The Trustee shall neither be liable nor responsible for any loss
resulting to the Fund by reason of any sale or purchase of an investment
directed by an investment manager or investment committee nor by reason of the
failure to take any action with respect to any investment which was acquired
pursuant to any such direction in the absence of further directions of such
investment manager or investment committee.







--------------------------------------------------------------------------------







a.
Notwithstanding anything in this Trust Agreement to the contrary, the Trustee
shall be indemnified and saved harmless by the Company from and against any and
all personal liability to which the Trustee may be subjected by carrying out any
directions of an investment manager or investment committee issued pursuant
hereto or for failure to act in the absence of directions of the investment
manager or investment committee including all expenses reasonably incurred in
its defense in the event the Company fails to provide such defense; provided,
however, the Trustee shall not be so indemnified if it participates knowingly
in, or knowingly undertakes to conceal, an act or omission of an investment
manager or investment committee, having actual knowledge that such act or
omission is a breach of a fiduciary duty; provided further, however, that the
Trustee shall not be deemed to have knowingly participated in or knowingly
undertaken to conceal an act or omission of an investment manager or investment
committee with knowledge that such act or omission was a breach of fiduciary
duty by merely complying with directions of an investment manager or investment
committee or for failure to act in the absence of directions of an investment
manager or investment committee. The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the investment manager or investment committee which the
Trustee believes to be genuine and to have been issued by the investment manager
or investment committee. The Trustee shall not be charged with knowledge of the
termination of the appointment of any investment manager or investment committee
until it receives written notice thereof from the Company.



b.
The Company, prior to a Change in Control, may direct the Trustee to invest in
securities (including stock and the rights to acquire stock) or obligations
issued by the Company.



c.
All rights associated with respect to any investment held by the Trust,
including but not limited to, exercising or voting of proxies, in person or by
general or limited proxy, shall be in accordance with and as directed in writing
by the Company or its authorized representative.



(b)
Subsequent to a Change in Control, the Trustee shall have the power in investing
and reinvesting the Fund in its sole discretion:



(1)    To invest and reinvest in any readily marketable common and preferred
stocks (including any stock or security of the Company), bonds, notes,
debentures (including convertible stocks and securities but not including any
stock or security of the Trustee other than a de minimus amount held in a mutual
fund), certificates of deposit or demand or time deposits (including any such
deposits with the Trustee), limited partnerships or limited liability companies,
private placements and shares of investment companies, and mutual funds, without
being limited to the classes or property in which the Trustee is authorized to
invest by any law or any rule of court of any state and without regard to the
proportion any such property may bear to the entire amount of the Fund. Without
limitation, the Trustee may invest the Trust in any investment company
(including any investment company or companies for which Wells Fargo Bank,
National Association or an affiliated company acts as the investment advisor)
or, any insurance contract or contracts issued by an insurance company or
companies in each case as the Trustee may determine provided that the Trustee
may in its sole discretion keep such





--------------------------------------------------------------------------------





portion of the Trust in cash or cash balances for such reasonable periods as may
from time to time be deemed advisable pending investment or in order to meet
contemplated payments of benefits;
 
(2)    To invest and reinvest all or any portion of the Fund collectively
through the medium of any proprietary mutual fund that may be established and
maintained by the Trustee;


(3)    To commingle for investment purposes all or any portion of the Fund with
assets of any other similar trust or trusts established by the Company with the
Trustee for the purpose of safeguarding deferred compensation or retirement
income benefits of its employees and/or directors;


(4)    To retain any property at any time received by the Trustee;


(5)    To sell or exchange any property held by it at public or private sale,
for cash or on credit, to grant and exercise options for the purchase or
exchange thereof, to exercise all conversion or subscription rights pertaining
to any such property and to enter into any covenant or agreement to purchase any
property in the future;


(6)    To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;


(7)    To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof for any assessments levied with respect to
any such property to be deposited;


(8)    To extend the time of payment of any obligation held by it;


(9)    To hold uninvested any moneys received by it, without liability for
interest thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;


(10)    To exercise all voting or other rights with respect to any property held
by it and to grant proxies, discretionary or otherwise;


(11)    For the purposes of the Trust, to borrow money from others, to issue its
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;


(12)    To employ suitable contractors and counsel, who may be counsel to the
Company or to the Trustee, and to pay their reasonable expenses and compensation
from the Fund to the extent not paid by the Company;


(13)    To register investments in its own name or in the name of a nominee; and
to combine certificates representing securities with certificates of the same
issue held by it in other fiduciary capacities or to deposit or to arrange for
the deposit of such securities with any depository, even though, when so
deposited, such securities may be held in the name of the nominee of such
depository with other securities deposited therewith by other persons, or to
deposit or to arrange for the deposit of any securities issued or guaranteed by
the United States government, or any agency





--------------------------------------------------------------------------------





or instrumentality thereof, including securities evidenced by book entries
rather than by certificates, with the United States Department of the Treasury
or a Federal Reserve Bank, even though, when so deposited, such securities may
not be held separate from securities deposited therein by other persons;
provided, however, that no securities held in the Fund shall be deposited with
the United States Department of the Treasury or a Federal Reserve Bank or other
depository in the same account as any individual property of the Trustee, and
provided, further, that the books and records of the Trustee shall at all times
show that all such securities are part of the Fund;


(14)    To settle, compromise or submit to arbitration any claims, debts or
damages due or owing to or from the Trust, respectively, to commence or defend
suits or legal proceedings to protect any interest of the Trust, and to
represent the Trust in all suits or legal proceedings in any court or before any
other body or tribunal; provided, however, that the Trustee shall not be
required to take any such action unless it shall have been indemnified by the
Company to its reasonable satisfaction against liability or expenses it might
incur therefrom;


(15)    Subject to Section 7, to hold and retain policies of life insurance,
annuity contracts, and other property of any kind which policies are contributed
to the Trust by the Company or any subsidiary of the Company or are purchased by
the Trustee;


(16)    To hold any other class of assets which may be contributed by the
Company and     that is deemed reasonable by the Trustee, unless expressly
prohibited herein;


(17)    To loan any securities at any time held by it to brokers or dealers upon
such security as may be deemed advisable, and during the terms of any such loan
to permit the loaned securities to be transferred into the name of and voted by
the borrower or others; and


(18)    Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the Fund.


(c)
Following a Change in Control, the Trustee shall have the sole and absolute
discretion in the management of the Trust assets and shall have all the powers
set forth under Section 6(b). In investing the Trust assets, the Trustee shall
consider:



(1)    the needs of the Arrangements;


(2)
the need for matching of the Trust assets with the liabilities of the
Arrangements; and



(3)
the duty of the Trustee to act solely in the best interests of the Participants
and their Beneficiaries.



(d)
The Trustee shall have the right, in its sole discretion, to delegate its
investment responsibility to an investment manager who may be an affiliate of
the Trustee. In the event the Trustee shall exercise this right, the Trustee
shall remain, at all times responsible for the acts of an investment manager.
The Trustee shall have the right to purchase an insurance policy or an annuity
to fund the benefits of the Arrangements.



(e)
The Company shall have the right at any time, and from time to time in its sole
discretion, to substitute assets (other than securities issued by the Trustee or
the Company) of equal fair






--------------------------------------------------------------------------------





market value for any asset held by the Trust. This right is exercisable by the
Company in a nonfiduciary capacity without the approval or consent of any person
in a fiduciary capacity; provided, however, that, following a Potential Change
in Control or Change in Control, no such substitution shall be permitted unless
the Trustee determines that the fair market values of the substituted assets are
equal.


Section 7.    Insurance Contracts


(a)
To the extent that the Trustee is directed by the Company prior to a Change in
Control to invest part or all of the Fund in insurance contracts, the type and
amount thereof shall be specified by the Company. The Trustee shall be under no
duty to make inquiry as to the propriety of the type or amount so specified.



(b)
Each insurance contract issued shall provide that the Trustee shall be the owner
thereof with the power to exercise all rights, privileges, options and elections
granted by or permitted under such contract or under the rules of the insurer.
The exercise by the Trustee of any incidents of ownership under any contract
shall, prior to a Change in Control, be subject to the direction of the Company.
After a Change in Control, the Trustee shall have all such rights.



(c)
The Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee (or to one or more
Participants or Beneficiaries in satisfaction of any obligation to those
Participants or Beneficiaries under any Arrangement), or to loan to any person
the proceeds of any borrowing against an insurance policy held in the Fund.



(d)
No insurer shall be deemed to be a party to the Trust and an insurer’s
obligations shall be measured and determined solely by the terms of contracts
and other agreements executed by the insurer.



Section 8.    Disposition of Income


(a)
Prior to and following a Change in Control, all income received by the Trust,
net of expenses and taxes payable by the Trust, shall be accumulated and
reinvested within the Trust.





Section 9.    Accounting by the Trustee


The following provisions shall apply to the records and accounting for the
Trust:


(a)
The Trustee shall keep accurate records and accounts of all investments,
receipts, and disbursements, and other transactions hereunder. As soon as
reasonably practicable following the close of each annual accounting period of
the Trust, and as soon as reasonably practicable after the resignation or
removal of a Trustee has become effective, the Trustee shall file with the
Company a written or electronic account setting forth all investments, receipts,
disbursements, and other transactions effected by it during such year, or during
the part of the year to the date the resignation or removal is effective, as the
case may be, and containing a description of all securities purchased and sold,
the cost or net proceeds of sale, the securities and investments held at the end
of such period, and the cost of each item thereof as carried on the books of the
Trustee. If the fair market value of an asset in the Fund is not available when
necessary for accounting or reporting purposes, the fair value of the asset
shall be determined in good faith by the Company, assuming an orderly
liquidation at the






--------------------------------------------------------------------------------





time of such determination. If there is a disagreement between the Trustee and
anyone as to any act or transaction reported in an accounting, the Trustee shall
have the right to have its account settled by a court of competent jurisdiction.
The Trustee shall be entitled to hold and to commingle the assets of the Trust
in one Fund for investment purposes but at the direction of the Company prior to
a Change in Control; the Trustee may create one or more sub-accounts.


(b)
Upon the expiration of ninety (90) days from the date of filing such annual or
other account, the Trustee shall be forever released and discharged from any
liability or accountability to anyone with respect to the propriety of its acts
or transactions shown in such account except with respect to any acts or
transactions as to which the Company shall within such ninety‑day period file
with the Trustee a written statement claiming negligence, willful misconduct or
lack of good faith on the part of the Trustee.



(c)
The Trustee shall retain its records relating to the Trust as long as necessary
for the proper administration thereof and at least for any period required by
applicable law.



Section 10.    Responsibility of the Trustee


(a)
The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Arrangements and this Trust and is given in writing by the
Company. In the event of a dispute between the Company and a party, the Trustee
may apply to a court of competent jurisdiction to resolve the dispute, subject,
however to Section 2(d) hereof.



(b)
The Company hereby indemnifies the Trustee against losses, liabilities, claims,
costs and expenses in connection with the administration of the Trust, unless
resulting from the negligence or willful misconduct of Trustee. To the extent
the Company fails to make any payment on account of an indemnity provided in
this paragraph 10(b), in a reasonably timely manner, the Trustee may obtain
payment from the Trust. If the Trustee undertakes or defends any litigation
arising in connection with this Trust or to protect a Participant’s or
Beneficiary’s rights under the Arrangements, the Company agrees to indemnify the
Trustee against the Trustee's costs, reasonable expenses and liabilities
(including, without limitation, attorneys' fees and expenses) relating thereto
and to be primarily liable for such payments. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust. This indemnification and any other hold harmless
provisions in this Trust Agreement shall survive the termination of this Trust
Agreement.



(c)
Prior to a Change in Control, the Trustee may consult with legal counsel (who
may also be counsel for the Company generally) with respect to any of its duties
or obligations hereunder. Following a Change in Control the Trustee shall select
independent legal counsel and may consult with counsel or other persons with
respect to its duties and with respect to the rights of Participants or their
Beneficiaries under the Arrangements.



(d)
The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.






--------------------------------------------------------------------------------







(e)
The Trustee shall have, without exclusion, all powers conferred on the Trustee
by applicable law, unless expressly provided otherwise herein.



(f)
Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administration Regulations promulgated pursuant to the Internal Revenue Code.



(g)
The Trustee is not a party to, and has no duties or responsibilities under, the
Arrangements other than those that may be expressly contained in this Trust
Agreement. In any case in which a provision of this Trust Agreement conflicts
with any provision in the Arrangements, this Trust Agreement shall control.



(h)
The Trustee shall have no duties, responsibilities or liability with respect to
the acts or omissions of any prior or successor Trustee.



Section 11.    Compensation and Expenses of the Trustee


The Trustee’s compensation shall be as agreed in writing from time to time by
the Company and the Trustee. The Company shall pay all administrative expenses
and the Trustee's fees and shall promptly reimburse the Trustee for any fees and
expenses of its agents. If not so paid within thirty (30) days of being
invoiced, the fees and expenses shall be paid from the Trust.


Section 12.    Resignation and Removal of the Trustee


(a)
Prior to a Change in Control, the Trustee may resign at any time by written
notice to the Company, which shall be effective sixty (60) days after receipt of
such notice unless the Company and the Trustee agree otherwise. Following a
Change in Control, the effective date of the Trustee’s resignation shall be the
effective date of the appointment of a successor Trustee.



(b)
The Trustee may be removed by the Company on sixty (60) days’ notice or upon
shorter notice accepted by the Trustee prior to a Potential Change in Control.
Subsequent to a Potential Change in Control, the Trustee may only be removed by
the Company with the consent of a Majority of the Participants.



(c)
Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.



(d)
If the Trustee resigns or is removed, a successor shall be appointed by the
Company, in accordance with Section 13 hereof, by the effective date of
resignation or removal under paragraph(s) (a) or (b) of this section. If no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.



Section 13.    Appointment of Successor







--------------------------------------------------------------------------------





(a)
If the Trustee resigns or is removed in accordance with Section 12 hereof, the
Company may appoint, subject to Section 12, any third party, such as a bank
trust department or other third party that may be granted corporate trustee
powers under state law, as a successor to replace the Trustee upon resignation
or removal. The appointment shall be effective when accepted in writing by the
successor trustee, who shall have all of the rights and powers of the former
Trustee, including ownership rights in the Trust assets. The former Trustee
shall execute any instrument necessary or reasonably requested by the Company or
the successor Trustee to evidence the transfer.



(b)
The successor Trustee need not examine the records and acts of any prior Trustee
and may retain or dispose of existing Trust assets, subject to Section 9 and 10
hereof. The successor Trustee shall not be responsible for and the Company shall
indemnify and defend the successor Trustee from any claim or liability resulting
from any action or inaction of any prior Trustee or from any other past event,
or any condition existing at the time it becomes successor Trustee.



Section 14.
Amendment or Termination



(a)
This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company, except as otherwise provided in this Section 14.
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Arrangements or shall make the Trust revocable.



(b)
Following a Change in Control, the Trust shall not terminate until the date on
which Participants and their Beneficiaries have received all of the benefits due
to them under the terms and conditions of the Arrangements.



(c)
Upon written approval of all Participants or Beneficiaries entitled to payment
of benefits pursuant to the terms of the Arrangements, the Company may terminate
this Trust prior to the time all benefit payments under the Arrangements have
been made. All assets in the Trust at termination shall be returned to the
Company.



(d)
This Trust Agreement may not be amended by the Company following a Potential
Change in Control or Change in Control without the written consent of a Majority
of the Participants. In the event a Change in Control, as defined herein, does
not occur within two (2) years of a Potential Change in Control, the Company’s
right to amend the Trust without the consent of a Majority of Participants shall
be restored pursuant to Section 14(a).



Section 15.    Change in Control


(a)
For purposes of this Trust, the following terms shall be defined as set forth
below:



(1)    Potential Change in Control shall mean:


(i)    the purchase or other acquisition by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934 (“Act”), or any comparable successor provisions, other than the
trustee of any other trust or plan maintained for the benefit of employees of
the Company, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 20 percent or more of either the outstanding
shares of common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally;
        





--------------------------------------------------------------------------------





(ii)    the announcement by any person of an intention to take actions which
might reasonably result in a business combination between the Company and an
entity which has a market capitalization equal to or greater than 80% of the
Company; or


(iii)    the issuance of a proxy statement by the Company with respect to an
election of directors for which there is proposed one or more directors who are
not recommended or approved by the Board of Directors of the Company or its
nominating committee, where the election of such proposed director or directors
would result in a Change in Control as defined in Section 15(a)(2)(iii).




(2)    Change in Control shall mean:


(i)    the purchase or other acquisition by any person, entity or group of
persons, within the meaning of section 13(d) or 14(d) of the Securities Exchange
Act of 1934 ("Act"), or any comparable successor provisions, other than the
trustee of any other trust or plan maintained for the benefit of employees of
the Company, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 30 percent or more of either the outstanding
shares of common stock or the combined voting power of the Company's then
outstanding voting securities entitled to vote generally, or the approval by the
shareholders of the Company of a reorganization, merger, share exchange or
consolidation, in each case, where persons who were shareholders of the Company
immediately prior to such reorganization, merger, share exchange or
consolidation do not, immediately thereafter, own more than 50 percent of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged, surviving or consolidated company's then outstanding
securities; or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the Company's assets;


(ii)    consummation of a business combination between the Company and any
entity which has a market capitalization equal to or greater than 80% of the
market capitalization of the Company; or


(iii)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such person were a member of
the Incumbent Board.


For purposes of this Section 15(a), the Incumbent Board, by a majority vote,
shall have the power to determine on the basis of information known to them (a)
the number of shares beneficially owned by any person, entity or group; (b)
whether there exists an agreement, arrangement or understanding with another as
to matters referred to in this Section 15(a); and (c) such other matters with
respect to which a determination is necessary under this Section 15(a).







--------------------------------------------------------------------------------





(3)
Majority of Participants shall mean Participants whose vested account balance(s)
within the Arrangement(s) indicated on Attachment A of this Trust Agreement
exceed 50% of the Trust Assets.



(b)
An Executive Officer of the Company shall have the specific authority to
determine whether a Potential Change in Control or Change in Control has
transpired, and to determine whether the Potential Change in Control is void
under the guidance of this Section 15 and shall be required to give the Trustee
notice of a Potential Change in Control, a Change in Control, or a void
Potential Change in Control. The Trustee shall be entitled to rely upon such
notice, but if the Trustee receives notice of a Change in Control from another
source, the Trustee shall make its own independent determination.



Section 16.    Confidentiality


This Trust Agreement and certain information relating to the Trust is
"Confidential Information" pursuant to applicable federal and state law, and as
such it shall be maintained in confidence and not disclosed, used or duplicated,
except as described in this Section. If it is necessary for the Trustee to
disclose Confidential Information to a third party in order to perform the
Trustee's duties hereunder and the Company has authorized the Trustee to do so,
the Trustee shall disclose only such Confidential Information as is necessary
for such third party to perform its obligations to the Trustee and shall, before
such disclosure is made, ensure that said third party understands and agrees to
the confidentiality obligations set forth herein. The Trustee and the Company
shall maintain appropriate information security programs and adequate
administrative and physical safeguards to prevent the unauthorized disclosure,
misuse, alteration or destruction of Confidential Information, and shall inform
the other party as soon as possible of any security breach or other incident
involving possible unauthorized disclosure of or access to Confidential
Information. Confidential Information shall be returned to the disclosing party
upon request. Confidential Information does not include information that is
generally known or available to the public or that is not treated as
confidential by the disclosing party, provided, however, that this exception
shall not apply to any publicly available information to the extent that the
disclosure or sharing of the information by one or both parties is subject to
any limitation, restriction, consent, or notification requirement under any
applicable federal or state information privacy law or regulation. If the
receiving party is required by law, according to the advice of competent
counsel, to disclose Confidential Information, the receiving party may do so
without breaching this Section, but shall first, if feasible and legally
permissible, provide the disclosing party with prompt notice of such pending
disclosure so that the disclosing party may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section.


Section 17.    Force Majeure


Notwithstanding anything to the contrary contained herein, the Trustee shall not
be responsible or liable for any losses to the Fund resulting from any event
beyond the reasonable control of the Trustee, including but not limited to
nationalization, strikes, expropriation, devaluation, seizure, eminent domain or
similar action by any governmental authority; or enactment, promulgation,
imposition or enforcement by any such governmental authority of currency
restrictions, exchange controls, levies or other charges affecting the Trust’s
property; or the breakdown, failure or malfunction of any utility,
telecommunication, or computer systems; or any order or regulation of any
banking or securities industry including changes in market rules and market
conditions affecting the execution or settlement of transactions; or poor or
incomplete data provided by the Company; or acts of war, terrorism, insurrection
or revolution; or acts of God; or any other similar event.


Section 18.    Miscellaneous





--------------------------------------------------------------------------------







(a)
Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.



(b)
The Company hereby represents and warrants that all of the Arrangements have
been established, maintained and administered in accordance with all applicable
laws, including without limitation, ERISA. The Company hereby indemnifies and
agrees to hold the Trustee harmless from all liabilities, including attorneys’
fees, relating to or arising out of the establishment, maintenance and
administration of the Arrangements. To the extent the Company does not pay any
of such liabilities in a reasonably timely manner, the Trustee may obtain
payment from the Trust.



(c)
Benefits payable to Participants and their Beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.



(d)    This Trust Agreement shall be governed by and construed in accordance
with the laws of
Indiana.


(e)
If a provision of this Trust Agreement requires that a communication or document
be provided to the Trustee in writing or written form, that requirement may also
be satisfied by a facsimile transmission, electronic mail or other electronic
transmission of text (including electronic records attached thereto), if the
Trustee reasonably believes such communication or document has been signed, sent
or presented (as applicable) by any person or entity authorized to act on behalf
of the Company. If this Trust Agreement requires that a communication or
document be signed, an electronic signature satisfies that requirement. Any
electronic mail or other electronic transmission of text will be deemed signed
by the sender if the sender’s name or electronic address appears as part of, or
is transmitted with, the electronic record. The Trustee will not incur any
liability to anyone resulting from actions taken in good faith reliance on such
communication or document. Nor shall the Trustee incur any liability in
executing instructions from any person or entity authorized to act on behalf of
the Company prior to receipt by it of notice of the revocation of the written
authority of such person or entity.



IN WITNESS WHEREOF, this Grantor Trust Agreement has been executed on behalf of
the parties hereto on the day and year first above written.


LCI INDUSTRIES
WELLS FARGO BANK, NATIONAL ASSOCIATION as TRUSTEE
By: __/s/ Nick Fletcher   __________________
By: __/s/ Alan C. Frazier   _________________
Its: Chief Human Resources Officer
Its: Senior Vice President
 
 
ATTEST:
ATTEST:
By: __/s/ Kevin Wilcox___________________
By: __/s/ Tonya M. Inscore   ______________
Its: Director HR Services
Its: Senior Vice President








--------------------------------------------------------------------------------





Attachment A






The following Arrangements are covered by this Trust:


1.
Drew Industries Incorporated Executive Non-Qualified Deferred Compensation Plan

2.
Change in Control Agreements as set forth on a schedule to be provided to the
Trustee by the Company prior to a Change in Control

3.
Severance Plans as set forth on a schedule to be provided to the Trustee by the
Company prior to a Change in Control














